569 F.2d 428
TEXPORTS STEVEDORE COMPANY, and Texas Employers' InsuranceAssociation, Petitioners,v.Murl J. WINCHESTER and Director, Office of Workers'Compensation Programs, U. S. Department of Labor,Respondents.
No. 76-4100.
United States Court of Appeals,Fifth Circuit.
Feb. 23, 1978.

Petition for Review of an Order of the Benefits Review Board (Texas case).
E. D. Vickery, W. Robins Brice, Houston, Tex., for petitioners.
Alfred G. Albert, Acting Sol., Laurie M. Streeter, Associate Sol. of Labor, Ronald E. Meisburg, Atty., U. S. Dept. of Labor, Washington, D. C., for Director, Office of Workers' Com. Programs.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion June 20, 1977, 5 Cir., 1977, 554 F.2d 245).
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, and VANCE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.